Atkinson, J.
A contract of employmént included a provision that so long as it remained of force, “and for the period of ninety days after its termination for any cause whatsoever,” the employee would not engage in a similar employment for himself or any other person in the same territory. A suit was instituted by the employer to enjoin the employee from engaging in the service of another, in violation of this provision of the contract. The petition alleged “that the defendant, on August 26, 1916, voluntarily terminated said contract in accordance with his rights under its provisions, . . and thereafter, in the month of September, 1916, the defendant entered into the employment of” one of plaintiff’s competitors for performance of the services which it was sought to restrain. The prayer was for injunction to be opera■tive “until the 26th day of November, 1916,” which would be three months from the date at which it was alleged the contract was terminated. The interlocutory hearing occurred on November 3, 1916; and the judge, after hearing evidence, restrained the defendant, as prayed, “until the final hearing of the case: provided, if the final hearing of said ease is not had by November 26, 1916, this restraining order shall cease to be of force after said date.” The defendant tendered his bill of exceptions, and it was duly certified November 20, 1916, and the record was duly transmitted to the Supreme Court, and the ninety days from the termination of the contract expired four days after the bill of exceptions was certified, and before the case, under the law, would be heard in the Supreme Court. Held, that inasmuch as the time had expired, during which the injunction by the terms of the order was to operate, before flie call of the case for hearing in its order in the *134Supreme Court, the question as to whether injunction was properly granted became moot.
No. 11.
June 14, 1917.
Petition for injunction. Before Judge Bell. Fulton superior court. November 3, 1916.
James & Bedgood, for plaintiff in error.
' A. A. & E. L. Meyer, contra.

Writ of error dismissed.


All the Justices concur.